SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2011 World Wrestling Entertainment, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16131 04-2693383 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1241 East Main Street, Stamford, CT (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (203)352-8600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On April 28, 2011, World Wrestling Entertainment, Inc. issued the press release furnished as Exhibit99.1 to this Form 8-K to announce a change in its dividend policy.The information in this Form 8-K and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated April 28, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD WRESTLING ENTERTAINMENT, INC. By: /s/ George A. Barrios George A. Barrios Chief Financial Officer Dated:April 28, 2011
